DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2020 has been entered.
Claims 1, 3-5 and 7-19 are pending and claim 10 is amended.

Terminal Disclaimer
The terminal disclaimer filed June 22, 2020 was reviewed and accepted on June 23, 2020.

Drawings
Applicant is requested to file black and white line drawings similar to the ones filed in parent application 14/954897 in order to provide a clear view of the invention.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims are objected to because of the following informalities:  
Claim 5 line 6 and claim 9 line 5 recite “opposite later sides” and should be amended to recite --opposite lateral sides--.
Claim 10 line 15 recites “said first set of being offset” and should be amended to recite --said first set of ribs being offset--.
Claim 10 lines 16-17 recite “said first said second airstreams” and should be amended to recite --said first and said second airstreams--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “said plurality of ribs including three ribs” in line 6 and also recites “said plurality of ribs include a first set of ribs…and a second set of ribs” in lines 13-14. It is unclear how the three ribs are divided into a first set of ribs and a second set of ribs. It is also unclear if the plurality of ribs only include three ribs, or if more ribs are present since the Drawings show more than three ribs.
Claims 11-19 are rejected for the incorporation of the above due to their dependency on claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 10-12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 5,893,218, herein Hunter).
In regards to claim 10, Hunter discloses
An air mixing device (70) especially adapted for mixing airstreams introduced to an air handling device (30) and flowing through said air mixing device, said air mixing device comprising:
a housing (72 and 74);
a plurality of spaced ribs (Fig.4, ribs are provided by wall 38 having channels 62 and 64) secured to said housing, a plurality of corresponding channels (62 and 64) defined as spaces between adjacent ribs (Fig.4);
said plurality of ribs including three ribs (Fig.4, wall 38 is divided into three sections or ribs with two channels 62 and 64 in between), and said plurality of corresponding channels including two channels, wherein one channel is located between first and second ribs, and another channel is located between said second rib and a third rib (Fig.4);
a cover plate (94) secured to a downstream side of said housing (slide gate assembly 94 is provided to a downstream side of the housing), said cover plate having a plurality of slots (98) formed therein (col.5 lines 1-3);
an actuator (96) communicating with said cover plate for selectively shifting said cover plate with respect to said channels exposed to said slots (Figs.4-11); and
wherein said plurality of spaced ribs include a first set of ribs (upper portion of the housing) that communicate with a first airstream (from upper plenum 66) introduced into the 
In regards to claim 11, Hunter discloses that said plurality of spaced ribs have a length that extend substantially in a first direction (length extending into the page) and said first and second sets of ribs are offset from one another in a second direction that is substantially perpendicular to said first direction (offset in a vertical direction shown in Figs.4-11).
In regards to claim 12, Hunter discloses that said cover plate can be selectively and controllably shifted between (i) a first position to block airflow of said first airstream introduced to said mixing device and to allow passage of said second airstream through said mixing device; (ii) a second position to block airflow of said second airstream and to allow passage of said first airstream; and (iii) a selected plurality of additional positions in which said first and second airstreams are allowed to pass through said mixing device, said additional positions being defined as corresponding open areas through said slots that communicate with said channels (Figs.4-11).
In regards to claim 17, Hunter discloses a plurality of seals (104, 106) secured to a corresponding plurality of downstream edges of said ribs, wherein said plurality of seals make sealing engagement with corresponding portions of said cover plate when said cover plate is shifted to said first and second positions (Figs.4-11).
In regards to claim 18, Hunter discloses that said actuator includes a rack (100) secured to said cover plate and a pinion driver (96) communicating with said rack wherein said pinion is selectively rotated to engage said rack and to incrementally adjust a position of said cover plate.

Allowable Subject Matter
Claims 1, 3-5 and 7-9 are allowed.
Claims 13-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 22, 2020 have been fully considered but they are not persuasive. Applicant remarks on pages 8-9 that Hunter does not disclose three adjacent wall structures, only pairs of walls. However, as discussed above, the claim refers to ribs, not walls, and in Hunter, wall (38) is shown in the cross sectional figures to be divided into three sections or ribs by corresponding channels (62 and 64). In addition, the housing is not defined as having any particular structure, allowing for an interpretation of elements (72 and 74) as defining a housing and the wall (38) having openings (62 and 64) as the claimed ribs and channels, respectively. As claimed in claims 1, 5 and 9, Applicant may further amend the claim to recite that the plurality of spaced ribs are secured “within an interior of said housing” in order to overcome the Hunter reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/Examiner, Art Unit 3763